Exhibit 10.3

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”) is made as of December 6, 2011, between
MM PEACHTREE HOLDINGS, LP, a Delaware limited partnership (“Borrower”) and
CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited partnership
(“Lender”).

WITNESSETH

WHEREAS, Borrower, indirectly through subsidiary limited liability companies,
holds an interest is the fee title to certain property, together with
improvements, located at 180 Peachtree Street, Atlanta, Georgia (collectively,
the “Property”);

WHEREAS, Borrower, indirectly through its subsidiary limited liability
companies, will be the borrower under a mortgage loan issued by German American
Capital Corporation (together with its affiliates, and together with the
lender(s) of any successor Mortgage Loans that are secured by the Property, the
“Mortgage Lender”), in the aggregate approximate original principal amount of
$55,000,000 (together with any refinancing of such loan and any other loans that
are secured by the Property, the “Mortgage Loan”);

WHEREAS, in addition to the Mortgage Loan, Borrower desires to obtain additional
financing to assist in connection with its acquisition and improvement of the
Property;

WHEREAS, in accordance with the Partnership Agreement, Lender or an affiliate
thereof is required to provide certain funds to the Borrower;

WHEREAS, Lender has agreed to fund, from time to time, the amounts required to
be funded by Lender to the Borrower, as a loan to Borrower (the “Loan”), which
Loan, together with interest thereon, shall be evidenced by and payable in
accordance with the provisions of the promissory note issued by Borrower, as
maker, to Lender, as holder (the “Note”, and together with this Agreement, the
“Loan Documents”) in the original principal amount of up to $517,716 (the “Loan
Amount” and together with interest and all other sums which may or shall become
due under the Note or this Agreement or the other Loan Documents being
hereinafter collectively referred to as the “Debt”); and

WHEREAS, Lender is willing to make the Loan to Borrower only if Borrower
observes and performs of all of the terms, covenants and provisions of the Note
and the other Loan Documents on the part of Borrower to be observed and
performed in the manner hereinafter set forth.

NOW, THEREFORE, in consideration of the making of the Loan and other good and
valuable consideration, the receipt of which is hereby acknowledged, Borrower
hereby represents and warrants to and covenants and agrees with Lender as
follows:

1. DEFINITIONS

1.1 Defined Terms. Capitalized terms used herein that are not otherwise defined
shall have the respective meanings ascribed thereto in the definitions list on
Exhibit A attached hereto.

 

1



--------------------------------------------------------------------------------

All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified.

2. REPRESENTATIONS, COVENANTS AND

WARRANTIES OF BORROWER

2.1 Representations of Borrower. Borrower represents and warrants to Lender:

2.2 Existence. Borrower (i) is a limited partnership duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation, (ii) has all requisite power and authority and all necessary licenses
and permits to enter into the transactions contemplated by the Note and this
Agreement and to carry on its business as now conducted and as presently
proposed to be conducted and (iii) is duly qualified, authorized to do business
and in good standing in each jurisdiction where the conduct of its business or
the nature of its activities makes such qualification necessary.

2.2.1 Power. Borrower has full power and authority to execute, deliver and
perform, as applicable, the Loan Documents to which it is a party, to make the
borrowings thereunder, and to execute and deliver the Note.

2.2.2 Authorization of Borrower. The execution, delivery and performance of the
Loan Documents to which Borrower is a party, the making of the borrowings
thereunder, the execution and delivery of the Note, and the consummation of the
Loan are within the powers of Borrower and have been duly authorized by Borrower
and will constitute the legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with their terms, except as
enforcement may be stayed or limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether considered in proceedings at law or in equity) and
will not (i) violate any provision of its Organizational Documents, or, to its
knowledge, any law, judgment, order, rule or regulation of any court,
arbitration panel or other Governmental Authority, domestic or foreign, or other
Person affecting or binding upon Borrower, or (ii) violate any provision of any
indenture, agreement, mortgage, deed of trust, contract or other instrument to
which Borrower is a party or by which any of its respective property, assets or
revenues are bound, or be in conflict with, result in an acceleration of any
obligation or a breach of or constitute (with notice or lapse of time or both) a
default or require any payment or prepayment under, any such indenture,
agreement, mortgage, deed of trust, contract or other instrument, or
(iii) result in the creation or imposition of any lien.

2.2.3 Consent. Borrower is not required to obtain any consent, approval or
authorization from, or to file any declaration or statement with, any
Governmental Authority or other agency in connection with or as a condition to
the execution, delivery or performance of this Agreement, the Note or the other
Loan Documents which has not been so obtained or filed.

2.2.4 Interest Rate. The rate of interest paid under the Note and the method and
manner of the calculation thereof do not violate any usury or other law or
applicable Legal Requirement.

 

2



--------------------------------------------------------------------------------

2.2.5 Other Agreements. Borrower is not a party to or otherwise bound by any
agreements or instruments which, individually or in the aggregate, are
reasonably likely to have a Material Adverse Effect. Borrower is not in
violation of its organizational documents or other restriction or any agreement
or instrument by which it is bound, or any judgment, decree, writ, injunction,
order or award of any arbitrator, court or Governmental Authority, or any Legal
Requirement, in each case, applicable to Borrower, except for such violations
that would not, individually or in the aggregate, have a Material Adverse
Effect.

2.2.6 No Default. No Default or Event of Default has occurred and is continuing
or would occur as a result of the consummation of the transactions contemplated
by the Loan Documents. Borrower is not in default in the payment or performance
of any of its Contractual Obligations in any respect.

2.2.7 Governmental Consents and Approvals. Borrower is not required to obtain
any (i) consents, approvals and authorizations, and registrations and filings of
or with Governmental Authorities and (ii) consents, approvals, waivers and
notifications of partners, stockholders, members, creditors, lessors and other
nongovernmental Persons, in each case, in connection with the execution and
delivery of, and the performance by Borrower of its obligations under, the Loan
Documents.

2.2.8 Investment Company Act Status, etc. Borrower is not (i) an “investment
company,” or a company “controlled” by an “investment company,” as such terms
are defined in the Investment Company Act of 1940, as amended, (ii) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended, or (iii) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.

2.2.9 Compliance with Law. Borrower is and shall remain in compliance in all
material respects with all Legal Requirements to which it is subject, including,
without limitation, ERISA.

2.2.10 Transaction Brokerage Fees. There are no brokerage fees, commissions and
other expenses payable to financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
the Loan Documents. Borrower hereby agrees to indemnify and hold Lender harmless
for, from and against any and all claims, liabilities, costs and expenses of any
kind in any way relating to or arising from (i) a claim by any Person that such
Person acted on behalf of Borrower in connection with the transactions
contemplated herein or (ii) any breach of the foregoing representation. The
provisions of this subsection 2.2.10 shall survive the repayment of the Loan.

2.2.11 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of “purchasing” or “carrying” any “margin stock” within the
meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulations T, U or X or any other Regulations of such Board of Governors, or
for any purposes prohibited by Legal Requirements or by the terms and conditions
of the Loan Documents.

 

3



--------------------------------------------------------------------------------

2.2.12 Pending Litigation. There are no actions, suits or proceedings pending
or, to the best knowledge of Borrower, threatened against or affecting Borrower
in any court or before any Governmental Authority which if adversely determined
either individually or collectively has or is reasonably likely to have a
Material Adverse Effect.

2.2.13 Solvency; No Bankruptcy. Borrower (i) is and has at all times been
Solvent and will remain Solvent immediately upon the consummation of the
transactions contemplated by the Loan Documents and (ii) is free from
bankruptcy, reorganization or arrangement proceedings or a general assignment
for the benefit of creditors and is not contemplating the filing of a petition
under any state or federal bankruptcy or insolvency laws or the liquidation of
all or a major portion of such Person’s assets or property and Borrower has no
knowledge of any Person contemplating the filing of any such petition against
it. None of the transactions contemplated hereby will be or have been made with
an intent to hinder, delay or defraud any present or future creditors of
Borrower and Borrower has received reasonably equivalent value in exchange for
its obligations under the Loan Documents. Borrower’s assets do not, and
immediately upon consummation of the transaction contemplated in the Loan
Documents will not, constitute unreasonably small capital to carry out its
business as presently conducted or as proposed to be conducted. Borrower does
not intend to, nor believe that it will, incur debts and liabilities beyond its
ability to pay such debts as they may mature.

2.2.14 Use of Proceeds. The proceeds of the Loan shall be applied by Borrower
to, inter alia, to acquire and improve the Property and to pay certain
transaction costs incurred by Borrower in connection with the Loan. No portion
of the proceeds of the Loan will be used for family, personal, agricultural or
household use.

2.2.15 Tax Filings. Borrower, as a newly organized legal entity, has not yet
been required to file any federal, state and local tax returns required to be
filed and has not yet been required to pay or make adequate provision for the
payment of all federal, state and local taxes, charges and assessments payable
by Borrower.

2.2.16 Not Foreign Person. Borrower is not a “foreign person” within the meaning
of §1445(f)(3) of the Code.

2.2.17 ERISA.

(i) The assets of Borrower are not and will not become treated as “plan assets”,
whether by operation of law or under regulations promulgated under ERISA. Each
Plan and Welfare Plan, and, to the knowledge of Borrower, each Multiemployer
Plan, is in compliance in all material respects with, and has been administered
in all material respects in compliance with, its terms and the applicable
provisions of ERISA, the Code and any other applicable Legal Requirement, and no
event or condition has occurred and is continuing as to which Borrower would be
under an obligation to furnish a report to Lender under clause (ii)(A) of this
Section. Other than an application for a favorable determination letter with
respect to a Plan, there are no pending issues or claims before the Internal
Revenue Service, the United States Department of Labor or any court of competent
jurisdiction related to any Plan or Welfare Plan under which Borrower or any
ERISA Affiliate, directly or indirectly (through an indemnification

 

4



--------------------------------------------------------------------------------

agreement or otherwise), could be subject to any material risk of liability
under Section 409 or 502(i) of ERISA or Section 4975 of the Code. No Welfare
Plan provides or will provide benefits, including, without limitation, death or
medical benefits (whether or not insured) with respect to any current or former
employee of Borrower or any ERISA Affiliate beyond his or her retirement or
other termination of service other than (A) coverage mandated by applicable law,
(B) death or disability benefits that have been fully provided for by fully paid
up insurance or (C) severance benefits.

2.2.17.1 (ii) Borrower will furnish to Lender as soon as possible, and in any
event within ten (10) days after Borrower knows or has reason to believe that
any of the events or conditions specified below with respect to any Plan,
Welfare Plan or Multiemployer Plan has occurred or exists, an Officer’s
Certificate setting forth details respecting such event or condition and the
action, if any, that Borrower or its ERISA Affiliate proposes to take with
respect thereto (and a copy of any report or notice required to be filed with or
given to PBGC (or any other relevant Governmental Authority) by Borrower or an
ERISA Affiliate with respect to such event or condition, if such report or
notice is required to be filed with the PBGC or any other relevant Governmental
Authority:

(a) any reportable event, as defined in Section 4043 of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which PBGC has not
by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty (30) days of the occurrence of such event (provided that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA, including, without limitation, the failure to make on or
before its due date a required installment under Section 412(m) of the Code and
of Section 302(e) of ERISA, shall be a reportable event regardless of the
issuance of any waivers in accordance with Section 412(d) of the Code), and any
request for a waiver under Section 412(d) of the Code for any Plan;

(b) the distribution under Section 4041 of ERISA of a notice of intent to
terminate any Plan or any action taken by Borrower or an ERISA Affiliate to
terminate any Plan;

(c) the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by Borrower or any ERISA Affiliate of a notice from a Multiemployer Plan
that such action has been taken by PBGC with respect to such Multiemployer Plan;

(d) the complete or partial withdrawal from a Multiemployer Plan by Borrower or
any ERISA Affiliate that results in liability under Section 4201 or 4204 of
ERISA (including the obligation to satisfy secondary liability as a result of a
purchaser default) or the receipt by Borrower or any ERISA Affiliate of notice
from a Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or that it intends to terminate or has terminated
under Section 4041A of ERISA;

 

5



--------------------------------------------------------------------------------

(e) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against Borrower or any ERISA Affiliate to enforce Section 515 of ERISA, which
proceeding is not dismissed within thirty (30) days;

(f) the adoption of an amendment to any Plan that, pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA, would result in the loss
of tax-exempt status of the trust of which such Plan is a part if Borrower or an
ERISA Affiliate fails to timely provide security to the Plan in accordance with
the provisions of said Sections; or

(g) the imposition of a lien or a security interest in connection with a Plan.

2.2.17.2 (iii) Borrower shall not knowingly engage in or permit any transaction
in connection with which Borrower or any ERISA Affiliate could be subject to
either a civil penalty or tax assessed pursuant to Section 502(i) or 502(l) of
ERISA or Section 4975 of the Code, permit any Welfare Plan to provide benefits,
including without limitation, medical benefits (whether or not insured), with
respect to any current or former employee of Borrower or any ERISA Affiliate
beyond his or her retirement or other termination of service other than
(A) coverage mandated by applicable law, (B) death or disability benefits that
have been fully provided for by paid up insurance or otherwise or (C) severance
benefits, permit the assets of Borrower to become “plan assets”, whether by
operation of law or under regulations promulgated under ERISA or adopt, amend
(except as may be required by applicable law) or increase the amount of any
benefit or amount payable under, or permit any ERISA Affiliate to adopt, amend
(except as may be required by applicable law) or increase the amount of any
benefit or amount payable under, any employee benefit plan (including, without
limitation, any employee welfare benefit plan) or other plan, policy or
arrangement, except for normal increases in the ordinary course of business
consistent with past practice that, in the aggregate, do not result in a
material increase in benefits expense to Borrower or any ERISA Affiliate.

2.2.18 Labor Matters. Borrower is not a party to any collective bargaining
agreements and has no employees.

2.2.19 Borrower’s Legal Status. Borrower’s exact legal name that is indicated on
the signature page hereto, organizational identification number and place of
business or, if more than one, its chief executive office, as well as Borrower’s
mailing address, if different, which were identified by Borrower to Lender and
contained in this Agreement, are true, accurate and complete. Borrower will not
change its name, its place of business or, if more than one place of business,
its chief executive office, or its mailing address or organizational
identification number if it has one without giving Lender at least thirty
(30) days prior written notice of such change, if Borrower does not have an
organizational identification number and later obtains one, Borrower shall
promptly notify Lender of such organizational identification number and Borrower
will not change its type of organization, jurisdiction of organization or other
legal structure.

 

6



--------------------------------------------------------------------------------

2.2.20 Title. Borrower’s wholly owned subsidiary limited liability companies are
the record and beneficial owners of, and have good and marketable title to, the
Property, subject to the Mortgage Loan.

2.2.21 Securities Laws. The transactions contemplated by this Agreement do not
violate and do not require that any filing, registration or other act be taken
with respect to any and all laws pertaining to the registration or transfer of
securities, including without limitation the Securities Act of 1933, as amended,
and the Securities and Exchange Act of 1934, as amended, and any and all rules
and regulations promulgated thereunder (collectively, the “Securities Laws”), as
such laws are amended and in effect from time to time. Borrower shall at all
times comply with the Securities Laws as the same pertain to all or any portion
of the Collateral or any of the transactions contemplated by this Agreement.
Lender agrees not to take any action with respect to the Loan that, without the
consent of Borrower, requires Borrower to file a registration statement with the
Security Exchange Commission or apply to qualify a sale of a security under the
securities laws of any state.

2.2.22 Ownership Structure. The ownership chart attached hereto as Schedule A is
true, correct and complete as of the date hereof. Except as set forth on
Schedule A, no other Person has any direct or indirect interest in Borrower.

2.2.23 Operating Company Status. Borrower qualifies as an “operating company,”
as such term is defined in the regulation issued by the U.S. Department of Labor
known as the “plan assets regulation,” 29 C.F.R. §2510.3-101 and, as long as the
Loan is outstanding, Borrower will remain at all times an operating company, as
so defined.

2.2.24 Compliance with Anti-Terrorism, Embargo and Anti-Money Laundering Laws.
(i) No Person who owns any equity interest in or Controls Borrower currently is
identified on the OFAC List or otherwise qualifies as a Prohibited Person, and
Borrower has implemented procedures to ensure that no Person who now or
hereafter owns an equity interest in Borrower is a Prohibited Person or
Controlled by a Prohibited Person, (ii) no proceeds of the Loan will be used to
fund any operations in, finance any investments or activities in or make any
payments to, Prohibited Persons, and (iii) Borrower is not in violation of any
Legal Requirements relating to anti-money laundering or anti-terrorism,
including, without limitation, Legal Requirements related to transacting
business with Prohibited Persons or the requirements of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, U.S. Public Law 107-56, and the related
regulations issued thereunder, including temporary regulations, all as amended
from time to time.

2.2.25 Further Acts, Etc. Borrower will, at the cost of Borrower, and without
expense to Lender, do, execute, acknowledge and deliver all and every such
further acts, deeds, notices, and assurances as Lender shall, from time to time,
reasonably require for better confirming unto Lender the rights hereby given,
granted, bargained and confirmed or which Borrower may be or may hereafter
become bound to confirm to Lender, or for carrying out or facilitating the
performance of the terms of this Agreement

2.2.26 Cost of Defending and Upholding Loan. If any action or proceeding is
commenced other than by Borrower to which Lender is made a party relating to the
Loan

 

7



--------------------------------------------------------------------------------

Documents or Lender’s interest therein, Borrower shall, on demand, reimburse
Lender for all expenses (including, without limitation, reasonable attorneys’
fees and disbursements) incurred by Lender in connection therewith, and such
sum, together with interest thereon at the Default Rate from and after such
demand until fully paid, shall constitute a part of the Loan.

2.2.27 Financial Reports. Borrower shall keep accurate and complete books,
records and accounts. Borrower shall, within five (5) days after request and at
the cost and expense of Lender, deliver to Lender any of such books and records
as may be requested by Lender. Lender shall have the right from time to time at
all times during normal business hours to examine such books, records and
accounts at the office of Borrower or other Person maintaining such books,
records and accounts and to make copies or extracts thereof as Lender shall
desire. Borrower shall, from time to time, within five (5) days after request
and at the cost and expense of Lender, deliver to Lender such information,
reports and additional financial information with respect to the financial
affairs of Borrower as Lender shall reasonably request. Borrower will furnish
Lender with all reports and other periodic information that Borrower is required
to provide to its partners under the terms of the Partnership Agreement. At
Lender’s request, Borrower shall furnish to Lender an Officer’s Certificate
certifying as of the date thereof (i) that the annual financial statements
accurately represent the results of operations and financial condition of
Borrower, and (ii) whether there exists an event or circumstance which
constitutes, or which upon notice or lapse of time or both would constitute, a
Default under the Note or any other Loan Document executed and delivered by
Borrower, and if such event or circumstance exists, the nature thereof, the
period of time it has existed and the action then being taken to remedy such
event or circumstance. Borrower shall at all times while the Mortgage Loan is
outstanding, deliver to Lender a copy of all financial statements, reports,
books, records and accounts required to be delivered to Mortgage Lender pursuant
to the terms of the Mortgage Loan Documents within the time frames set forth in
the Mortgage Loan Documents for the delivery of such financial statements,
reports, books, records and accounts (and, with each monthly statement of
revenues and expenses delivered or required to be delivered under the Mortgage
Loan Documents, a comparison of such revenues and expenses to the Annual
Budget). Borrower shall furnish to Lender, within thirty (30) days after
Lender’s request therefor such further detailed information with respect to the
operation of the Property and the financial affairs of Borrower as may be
reasonably requested by Lender.

2.2.28 Litigation. Borrower will give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened (in writing)
against Borrower which might have a Material Adverse Effect and of any claim,
option, lien or encumbrance upon or against all or a portion of the “Partnership
Interests” (hereafter defined) or the Property.

2.2.29 Transfers, Etc. Borrower shall not, without the prior consent of Lender,
in any manner allow a Transfer (as defined in the Mortgage Loan Documents) that
is prohibited by the Mortgage Loan Documents to occur or enter into any
agreement which expressly restricts Borrower from making amendments,
modifications or waivers to the Loan Documents. Without the express prior
written consent of Lender, Borrower shall not enter into any consensual sale or
other similar transaction with respect to the Property or the equity interest in
Borrower (“Partnership Interests”) or impair or otherwise adversely affect the
Partnership Interests or Property or any portion thereof or any interest therein
unless concurrently with such Transfer the

 

8



--------------------------------------------------------------------------------

full amount of the proceeds received by Borrower, to the extent of the Loan,
shall be paid to Lender in repayment of the Loan.

2.2.30 Sums Held In Trust. To the extent Borrower receives any sums it is not
otherwise entitled to receive pursuant to the terms of this Agreement, Borrower
shall hold all such sums sufficient to discharge all sums due or to become due
on the Debt, in trust for use in payment of the Debt.

2.2.31 Notification of Defaults. To the extent that Borrower becomes aware of
same, Borrower shall promptly notify Lender of the occurrence of any event,
which but for the passage of time or the giving of notice or both, would
constitute a default under the Mortgage Loan.

2.2.32 Compliance With Mortgage Loan Documents. To the extent that such matters
are within the control of Borrower pursuant to the terms of the organizational
documents of Borrower and applicable laws, Borrower shall comply with all of the
terms, covenants and conditions set forth in the Mortgage Loan Documents.

2.2.33 Confirmation of Loan Documents, Etc.

2.2.33.1 After request by Lender, Borrower, within fifteen (15) days and at its
expense, will furnish to Lender a statement, duly acknowledged and certified,
setting forth with respect to this Agreement or the Mortgage Loan, as
applicable, (i) the amount of the original principal amount, and the unpaid
principal amount, (ii) the rate of interest, (iii) the date payments of interest
and/or principal were last paid, (iv) any offsets or defenses to payment, and if
any are alleged, the nature thereof, (v) that no modifications have taken place,
or if modified, giving particulars of such modification and (vi) that there has
occurred and is then continuing no Default or if such Default exists, the nature
thereof, the period of time it has existed, and the action being taken to remedy
such Default.

2.2.33.2 Within fifteen (15) days after written request by Borrower, Lender
shall furnish to Borrower a written statement confirming the Principal Amount of
the Loan, the maturity date of the Note and the date to which interest has been
paid.

2.3 Corporate Actions. Without the prior written consent of Lender, Borrower
will not:

2.3.1 merge into or merge or consolidate with any corporation, partnership or
limited liability company or entity or cause itself to dissolve or liquidate its
assets; or

2.3.2 enter into, or cause or permit any affiliate to enter into, (x) any
transaction with a Person or entity affiliated with or related to itself, except
upon arms-length terms and conditions, or (y) any transaction which is motivated
by an intent to evade this Agreement. Without limiting the foregoing, Lender
hereby acknowledges and consents to the execution by subsidiaries of Borrower of
a Property Management Agreement with Carter Validus Real Estate Management, LLC,
an affiliate of Borrower’s general partner.

2.4 Conduct of Operations. Borrower shall conduct its operations and manage,
protect and preserve its assets and act in a commercially reasonable manner to
preserve the value of the Property.

 

9



--------------------------------------------------------------------------------

2.5 Purchase of Mortgage Loan, Etc. Neither Borrower nor any Affiliate thereof
or any other Person acting upon their direction or request shall, directly or
indirectly, acquire or agree to acquire, obtain, purchase or control the
Mortgage Loan, or any portion thereof or any interest therein, or any direct or
indirect ownership interest in the holder of, or participant in, the Mortgage
Loan in any manner whatsoever. If, solely by operation of applicable subrogation
law, Borrower or any Affiliate thereof shall be in breach of or fail to comply
with the foregoing, then such breach or failure shall not be an Event of
Default, provided that Borrower (a) shall immediately upon obtaining knowledge
thereof notify Lender of such failure or breach, and (b) shall cause Borrower
and Affiliates thereof acquiring any interest in the Mortgage Loan Documents
(i) not to enforce the Mortgage Loan Documents, and (ii) upon the request of
Lender, to the extent any Borrower or such Affiliate has the power or authority
to do so, to promptly (A) cancel, reconvey and release its interest in the
Mortgage Loan Documents, (B) discontinue and terminate any enforcement
proceeding(s) under the Mortgage Loan Documents and (C) collaterally assign and
transfer its interest in the Mortgage Loan Documents to Lender.

2.6 Payment of Impositions. Borrower shall pay and discharge all taxes now or
hereafter imposed on it, or its income or profits, on any of its property or
upon the liens provided for herein prior to the date on which penalties attach
thereto; provided that Borrower shall have the right to contest the validity or
amount of any such tax in good faith and by proper proceedings. Borrower shall
promptly pay any valid, final judgment enforcing any such tax and cause the same
to be satisfied of record.

3. EVENTS OF DEFAULT/REMEDIES

3.1 Events of Default. The Loan shall become immediately due at the option of
Lender upon any one or more of the following events (“Event of Default”):

3.1.1 if the final payment due under the Note shall not be paid on Maturity;

3.1.2 if any payment of interest and/or principal due under the Note shall not
be fully paid within five (5) days after the Lender delivers written notice to
the Borrower that the same is due and payable thereunder or hereunder;

3.1.3 if payment of any sum required to be paid pursuant to the Note, this
Agreement or any other Loan Document shall not be paid within five (5) days
after Lender delivers written notice to Borrower that same is due and payable
thereunder or hereunder;

3.1.4 if Borrower shall institute or cause to be instituted any proceeding for
the termination or dissolution of Borrower;

3.1.5 if a default beyond applicable notice and grace periods shall occur under
any of the Mortgage Loan Documents, or any other event or condition shall exist,
if the effect of such event or condition is the acceleration of the maturity of
any portion of the Mortgage Loan;

3.1.6 if any breach of any representation or warranty of Borrower made herein or
in any other Loan Document or in any certificate, report, financial statement or
other instrument

 

10



--------------------------------------------------------------------------------

or agreement furnished to Lender causes or is reasonably likely to cause a
Material Adverse Effect;

3.1.7 if Borrower shall make an assignment for the benefit of creditors or shall
admit in writing its inability to pay its debts generally as they become due;

3.1.8 if a receiver, liquidator or trustee of Borrower shall be appointed or if
Borrower shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, Borrower or if any proceeding for the dissolution or
liquidation of Borrower shall be instituted; however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
Borrower, upon the same not being discharged, stayed or dismissed within sixty
(60) days or if Borrower shall generally not be paying its debts as they become
due;

3.1.9 if Borrower consummates a transaction which would cause this Agreement or
Lender’s rights under this Agreement, the Note or any other Loan Document to
constitute a non-exempt prohibited transaction under ERISA or result in a
violation of a state statute regulating government plans subjecting Lender to
liability for a violation of ERISA or a state statute;

3.1.10 if a default beyond applicable notice and grace periods shall occur under
any agreement executed by Borrower or any Affiliate of Borrower, in connection
with the Debt; or

3.1.11 if a default shall occur under any of the other terms, covenants or
conditions of the Note, this Agreement or any other Loan Document, other than as
set forth above, for ten (10) days after notice from Lender in the case of any
default which can be cured by the payment of a sum of money, or for thirty
(30) days after notice from Lender in the case of any other default or an
additional ninety (90) days if Borrower is diligently and continuously
effectuating a cure of a curable non-monetary default, other than as set forth
above.

3.2 Remedies. 3.2.1 Upon the occurrence and during the continuance of any Event
of Default, Lender may, in addition to any other rights or remedies available to
it hereunder or under any other Loan Document, at law or in equity, take such
action, without notice or demand, as it reasonably deems advisable to protect
and enforce its rights against Borrower, including, but not limited to, the
following actions, each of which may be pursued singly, concurrently or
otherwise, at such time and in such order as Lender may determine, in its sole
discretion, without impairing or otherwise affecting any other rights and
remedies of Lender hereunder, at law or in equity: (i) declare all or any
portion of the unpaid Loan to be immediately due and payable; provided, however,
that upon the occurrence of any of the events specified in Section 3.1.1, the
entire Loan will be immediately due and payable without notice or demand or any
other declaration of the amounts due and payable; or (ii) take such other action
as may be allowed pursuant to Legal Requirements, at law or in equity, for the
enforcement of this Agreement; or (iii) pursue any or all such other rights or
remedies as Lender may have under applicable law or in equity; provided,
however, that the provisions of this Section shall not be construed to extend

 

11



--------------------------------------------------------------------------------

or modify any of the notice requirements or grace periods provided for hereunder
or under any of the other Loan Documents. Notwithstanding the foregoing, unless
and until the obligations of Borrower under the Mortgage Loan Documents have
been satisfied in full, Lender shall not pursue any of its rights or remedies
hereunder (A) following or during the continuance of an event of default under
the Mortgage Loan Documents, or (B) at any time, if the exercise of any such
rights or remedies would constitute or result in an event of default under such
Mortgage Loan Documents. For avoidance of doubt, the Loan is unsecured, and
Lender has no recourse against the Property.

3.2.2 The rights of Lender hereunder shall not be conditioned or contingent upon
the pursuit by Lender of any other right or remedy against Borrower or against
any other Person which may be or become liable in respect of all or any part of
the Debt or against any other collateral security therefor, guarantee thereof or
right of offset with respect thereto. Neither Lender nor any of its nominees or
designees shall be liable for any failure to demand, collect or realize upon all
or any part of the Debt or for any delay in doing so.

3.3 Authorization. Borrower authorizes Lender without notice or demand and
without affecting its liability under this Agreement or under the Note to
release or substitute Borrower.

3.4 Rights and Remedies Continue. Until the Debt shall have been paid in full,
all rights, powers and remedies granted to Lender under this Agreement shall
continue to exist and may be exercised by Lender at any time and from time to
time irrespective of the fact that the Debt or any part thereof may have become
barred by any statute of limitations or that the liability of Borrower therefor
may have ceased.

3.5 Right to Terminate Proceedings. Lender may terminate or rescind any
proceeding or other action brought in connection with its exercise of the
remedies provided herein at any time before the conclusion thereof, as
determined in Lender’s sole discretion and without prejudice to Lender.

3.6 No Waiver or Release. The failure of Lender to exercise any right, remedy or
option provided in the Loan Documents shall not be deemed a waiver of such
right, remedy or option or of any covenant or obligation contained in the Loan
Documents. No acceptance by Lender of any payment after the occurrence of an
Event of Default and no payment by Lender of any payment or obligation for which
Borrower is liable hereunder shall be deemed to waive or cure any Event of
Default. No forbearance on the part of Lender, and no extension of time for the
payment of the whole or any portion of the Loan or any other indulgence given by
Lender to Borrower or any other Person, shall operate to release the liability
of Borrower to pay the Loan. No waiver by Lender shall be effective unless it is
in writing and then only to the extent specifically stated.

3.7 No Impairment; No Releases. The interests and rights of Lender under the
Loan Documents shall not be impaired by any indulgence, including (a) any
renewal, extension or modification which Lender may grant with respect to any of
the Loan; (b) any surrender, compromise, release, renewal, extension, exchange
or substitution which Lender may grant with respect to the Loan Documents or any
portion thereof; or (c) any release or indulgence granted to any maker,
endorser, or surety of any of the Loan.

 

12



--------------------------------------------------------------------------------

3.7 Interest After Default. If any amount due under the Note, this Agreement or
any of the other Loan Documents is not paid within any applicable notice and
grace period after same is due, whether such date is the stated due date, any
accelerated due date or any other date or at any other time specified under any
of the terms hereof or thereof, then, in such event, Borrower shall pay interest
on the amount not so paid from and after the date on which such amount first
becomes due at the Default Rate; and such interest shall be due and payable at
such rate until the earlier of the cure of all Events of Default or the payment
of the entire amount due to Lender, whether or not any action shall have been
taken or proceeding commenced to recover the same or to foreclose this
Agreement. Nothing in this Section or in any other provision of this Agreement
shall constitute an extension of the time for payment of the Debt.

3.8 Late Payment Charge. If any portion of the Debt is not paid in full within
ten (10) days of the date on which it is due and payable hereunder, Borrower
shall pay to Lender an amount equal to five percent (5%) of such unpaid portion
of the Debt (“Late Charge”) to defray the expense incurred by Lender in handling
and processing such delinquent payment, and such amount shall constitute a part
of the Debt.

3.9 Recovery of Sums Required To Be Paid. Lender shall have the right from time
to time to take action to recover any sum or sums which constitute a part of the
Debt as the same become due and payable hereunder (after the expiration of any
grace period or the giving of any notice herein provided, if any), without
regard to whether or not the balance of the Debt shall be due, and without
prejudice to the right of Lender thereafter to bring an action of foreclosure,
or any other action, for a default or defaults by Borrower existing at the time
such earlier action was commenced.

4. INDEMNIFICATION

4.1 Indemnification. In addition, and without limitation, to any other provision
of this Agreement or any other Loan Document, Borrower shall protect, indemnify
and save harmless Lender and its successors and assigns, and each of their
agents, employees, officers, directors, stockholders, partners and members
(collectively, “Indemnified Parties”) for, from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs and expenses of
whatever kind or nature, known or unknown, contingent or otherwise, whether
incurred or imposed within or outside the judicial process, including, without
limitation, reasonable attorneys’ fees and disbursements imposed upon or
incurred by or asserted against any of the Indemnified Parties by reason of
ownership of this Agreement. Notwithstanding the foregoing provisions of this
Section to the contrary, Borrower shall have no obligation to indemnify the
Indemnified Parties pursuant to this Section for liabilities, obligations,
claims, damages, penalties, causes of action, costs and expenses relative to the
foregoing which result from Lender’s, and its successors’ or assigns’, wilful
misconduct or gross negligence. Any amounts payable to Lender by reason of the
application of this Section shall constitute a part of the Loan and shall become
immediately due and payable and shall bear interest at the Default Rate from the
date the liability, obligation, claim, cost or expense is sustained by Lender,
as applicable, until paid. The provisions of this Section shall survive the
termination of this Agreement whether by repayment of the Loan, assignment or
otherwise. In case any action, suit or proceeding is brought against any of the
Indemnified Parties for which such parties are entitled to indemnification
pursuant to the provisions of this Section, Borrower shall, at Borrower’s

 

13



--------------------------------------------------------------------------------

expense, resist and defend such action, suit or proceeding or will cause the
same to be resisted and defended by counsel at Borrower’s expense for the
insurer of the liability or by counsel designated by Borrower (unless reasonably
disapproved by Lender promptly after Lender has been notified of such counsel);
provided, however, that nothing herein shall compromise the right of Lender (or
any other Indemnified Party) to appoint its own counsel at Borrower’s expense
for its defense with respect to any action which, in the reasonable opinion of
Lender or such other Indemnified Party, as applicable, presents a conflict or
potential conflict between Lender or such other Indemnified Party that would
make such separate representation advisable. Any Indemnified Party will give
Borrower prompt notice after such Indemnified Party obtains actual knowledge of
any potential claim by such Indemnified Party for indemnification hereunder. The
Indemnified Parties shall not settle or compromise any action, proceeding or
claim as to which it is indemnified hereunder without notice to Borrower.

5. PREPAYMENT

5.1 Prepayment. The Debt may be prepaid in whole or in part at any time without
any prepayment fee and/or compensation and/or penalty. Upon prepayment, Borrower
shall only be required to pay interest accrued thereon – with respect to the
relevant prepaid portion – until the date of such prepayment.

6. MISCELLANEOUS

6.1 Notices. Any notice, demand, statement, request or consent made hereunder
shall be in writing and delivered personally or sent to the party to whom the
notice, demand or request is being made by Federal Express or other nationally
recognized overnight delivery service, as follows and shall be deemed given when
delivered personally or one (1) Business Day after being deposited with Federal
Express or such other nationally recognized delivery service:

 

If to Lender:    Carter Validus Mission Critical REIT, Inc.    4211 West Boy
Scout Blvd., Suite 500    Tampa, Florida 33607 If to Borrower:    MM Peachtree
Holdings, LP    c/o Carter Validus Mission Critical REIT, Inc.    4211 West Boy
Scout Blvd., Suite 500    Tampa, Florida 33607

or such other address as Borrower or Lender shall hereafter specify by not less
than ten (10) days prior written notice as provided herein; provided, however,
that notwithstanding any provision of this Section to the contrary, such notice
of change of address shall be deemed given only upon actual receipt thereof.
Rejection or other refusal to accept or the inability to deliver because of
changed addresses of which no notice was given as herein required shall be
deemed to be receipt of the notice, demand, statement, request or consent.

 

14



--------------------------------------------------------------------------------

6.2 Exhibits Incorporated. The information set forth on the cover hereof, and
the Exhibits annexed hereto, are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.

6.3 Severable Provisions. If any term, covenant or condition of the Loan
Documents including, without limitation, the Note or this Agreement, is held to
be invalid, illegal or unenforceable in any respect, such Loan Document shall be
construed without such provision.

6.4 Cumulative Rights. The rights, powers and remedies of Lender under this
Agreement shall be separate, distinct and cumulative and none shall be given
effect to the exclusion of the others. No act of Lender shall be construed as an
election to proceed under any one provision herein to the exclusion of any other
provision. Lender shall not be limited exclusively to the rights and remedies
herein stated but shall be entitled, subject to the terms of this Agreement, to
every right and remedy now or hereafter afforded by law.

6.5 Duplicate Originals. This Agreement may be executed in any number of
duplicate originals and each such duplicate original shall be deemed to
constitute but one and the same instrument.

6.6 Waiver of Notice. Borrower shall not be entitled to any notices of any
nature whatsoever from Lender except with respect to matters for which this
Agreement specifically and expressly provides for the giving of notice by Lender
to Borrower and except with respect to matters for which Borrower is not,
pursuant to applicable legal requirements permitted to waive the giving of
notice.

6.7 Joint and Several Liability. If Borrower consists of more than one Person,
the obligations and liabilities of each such Person hereunder shall be joint and
several.

6.8 No Oral Change. The terms of this Agreement, together with the terms of the
Note and the other Loan Documents constitute the entire understanding and
agreement of the parties hereto and supersede all prior agreements,
understandings and negotiations between Borrower and Lender with respect to the
Loan. This Agreement, and any provisions hereof, may not be modified, amended,
waived, extended, changed, discharged or terminated orally or by any act on the
part of Borrower or Lender, but only by an agreement in writing signed by the
party against whom enforcement of any modification, amendment, waiver,
extension, change, discharge or termination is sought.

6.9 WAIVER OF COUNTERCLAIMS, ETC. BORROWER HEREBY WAIVES THE RIGHT TO ASSERT A
COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY ACTION OR PROCEEDING
BROUGHT AGAINST IT BY LENDER OR ITS AGENTS, AND WAIVES TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BROUGHT BY EITHER PARTY HERETO AGAINST THE OTHER OR IN ANY
COUNTERCLAIM BORROWER MAY BE PERMITTED TO ASSERT HEREUNDER OR WHICH MAY BE
ASSERTED BY LENDER OR ITS AGENTS, AGAINST BORROWER, OR IN ANY MATTERS WHATSOEVER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT OR THE DEBT.

 

15



--------------------------------------------------------------------------------

6.10 Headings; Construction of Documents, etc. The headings and captions of
various paragraphs of this Agreement are for convenience of reference only and
are not to be construed as defining or limiting, in any way, the scope or intent
of the provisions hereof. Borrower acknowledges that it was represented by
competent counsel in connection with the negotiation and drafting of this
Agreement and the other Loan Documents and that neither this Agreement nor the
other Loan Documents shall be subject to the principle of construing the meaning
against the Person who drafted same.

6.11 Sole Discretion of Lender. Whenever Lender exercises any right given to it
to approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide that
arrangements or terms are satisfactory or not satisfactory shall be in the sole
discretion of Lender and shall be final and conclusive, except as may be
otherwise specifically provided herein.

6.12 APPLICABLE LAW. THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
DELAWARE APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE AND ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA.

6.13 Usury Laws. This Agreement and the Note are subject to the express
condition, and it is the expressed intent of the parties, that at no time shall
Borrower be obligated or required to pay interest on the principal balance due
under the Note at a rate which could subject the holder of the Note to either
civil or criminal liability as a result of being in excess of the maximum
interest rate which Borrower is permitted by law to contract or agree to pay. If
by the terms of this Agreement or the Note, Borrower is at any time required or
obligated to pay interest on the principal balance due under the Note at a rate
in excess of such maximum rate, such rate of interest shall be deemed to be
immediately reduced to such maximum rate and the interest payable shall be
computed at such maximum rate and all prior interest payments in excess of such
maximum rate shall be applied and shall be deemed to have been payments in
reduction of the principal balance of the Note. No application to the principal
balance of the Note pursuant to this Section shall give rise to any requirement
to pay any prepayment fee or charge of any kind due hereunder, if any.

6.14 Remedies of Borrower. In the event that a claim or adjudication is made
that Lender has acted unreasonably or unreasonably delayed acting in any case
where by law or under the Note, this Agreement or the Loan Documents, it has an
obligation to act reasonably or promptly, Lender shall not be liable for any
monetary damages, and Borrower’s remedies shall be limited to injunctive relief
or declaratory judgment.

6.15 Offsets, Counterclaims and Defenses. Any assignee of this Agreement and the
Note shall take the same free and clear of all offsets, counterclaims or
defenses which are unrelated to the Note or this Agreement which Borrower may
otherwise have against any assignor of this Agreement and the Note and no such
unrelated counterclaim or defense shall be interposed or asserted by Borrower in
any action or proceeding brought by any such assignee upon this Agreement or the
Note and any such right to interpose or assert any such unrelated offset,

 

16



--------------------------------------------------------------------------------

counterclaim or defense in any such action or proceeding is hereby expressly
waived by Borrower.

6.16 Restoration of Rights. In case Lender shall have proceeded to enforce any
right under this Agreement and such proceedings shall have been discontinued or
abandoned for any reason or shall have been determined adversely, then, in every
such case, Borrower and Lender shall be restored to their former positions and
rights hereunder.

6.17 Advances. This Agreement shall cover any and all advances made pursuant to
the Loan Documents, rearrangements and renewals of the Loan and all extensions
in the time of payment thereof, even though such advances, extensions or
renewals be evidenced by new promissory notes or other instruments hereafter
executed and irrespective of whether filed or recorded. Likewise, the execution
of this Agreement shall not impair or affect any other security which may be
given to secure the payment of the Loan, and all such additional security shall
be considered as cumulative. The taking of additional security, execution of
partial releases of the security, or any extension of time of payment of the
Loan shall not diminish the force, effect or lien of this Agreement and shall
not affect or impair the liability of Borrower and shall not affect or impair
the liability of any maker, surety, or endorser for the payment of the Loan.

6.18 Application of Default Rate Not a Waiver. Application of the Default Rate
shall not be deemed to constitute a waiver of any Default or Event of Default or
any rights or remedies of Lender under this Agreement, any other Loan Document
or applicable Legal Requirements, or a consent to any extension of time for the
payment or performance of any obligation with respect to which the Default Rate
may be invoked.

6.19 Intervening Lien. To the fullest extent permitted by law, any agreement
hereafter made pursuant to this Agreement shall be superior to the rights of the
holder of any intervening lien.

6.20 No Joint Venture or Partnership. Borrower and Lender intend that the
relationship created hereunder be solely that of borrower and lender. Nothing
herein is intended to create a joint venture or partnership relationship between
Borrower and Lender.

6.21 Time of the Essence. Time shall be of the essence in the performance of all
obligations of Borrower hereunder.

6.22 Borrower’s Obligations Absolute. Borrower acknowledges that Lender and/or
certain Affiliates of Lender are engaged in the business of financing, owning,
operating, leasing, managing, and brokering real estate and in other business
ventures which may be viewed as adverse to or competitive with the business,
prospect, profits, operations or condition (financial or otherwise) of Borrower.
Except as set forth to the contrary in the Loan Documents, all sums payable by
Borrower hereunder shall be paid without notice or demand, counterclaim,
set-off, deduction or defense and without abatement, suspension, deferment,
diminution or reduction, and the obligations and liabilities of Borrower
hereunder shall in no way be released, discharged, or otherwise affected (except
as expressly provided herein) by reason of: (a) any bankruptcy proceeding
relating to Borrower or any action taken with respect to this Agreement or any
other Loan Document by any trustee or receiver of Borrower or by any court, in
any such proceeding;

 

17



--------------------------------------------------------------------------------

(b) any claim which Borrower has or might have against Lender; (c) any default
or failure on the part of Lender to perform or comply with any of the terms
hereof or of any other agreement with Borrower; or (d) any other occurrence
whatsoever, whether similar or dissimilar to the foregoing, whether or not
Borrower shall have notice or knowledge of any of the foregoing.

6.23 Loan, Participations. Subject to the provisions of this Section 6.23,
nothing contained in this Agreement shall be construed as preventing Lender, at
any time after the date hereof, from selling, pledging, assigning or
transferring the Note so long as the Mortgage Lender has consented thereto, and
in connection with any such sale, pledge, assignment or transfer from assigning
this Agreement to the purchaser of the Note; provided that as a condition
precedent to any such transfer, the assignee shall be required to execute a
joinder to the existing Intercreditor Agreement among Borrower’s existing
lenders. Notwithstanding the foregoing, the Note is issued as a fully registered
instrument and will be registered to the Lender on the books of Borrower (within
the meaning of Treasury Regulation Section 1.871-14(c)(1)(i)(A)). The Borrower
as registrar of the Note shall treat the Lender as the absolute owner thereof
(unless the Borrower has been given notice of the transfer of the Note, in
accordance with the provisions of the following sentence) for all purposes,
including the right to receive payments of principal of, and interest on, the
Note. The right to receive the principal of, and interest on, the Note may be
transferred only upon the delivery to the Borrower of written notice of such
transfer, duly executed by the registered owner of the Note (or its
attorney-in-fact or legal representative) containing information sufficient to
enable the Borrower to identify each owner of an interest in the Note, and the
surrender of the existing instrument and the reissuance by Borrower to the new
holder of such instrument or a replacement instrument. Each successor holder
shall acknowledge that in order to obtain the benefit of the “portfolio interest
exemption,” such holder shall provide the necessary withholding certificates
(i.e., form W-8). Each permitted transfer of ownership of an interest in the
Note shall be reflected by an entry on the books of the Borrower after receipt
of such notice of transfer. Upon any such sale, pledge, assignment or transfer
of the Note and upon assignment of this Agreement to the purchaser of the Note,
Lender shall be released and discharged from any liability or responsibility
with respect to the Loan Documents and references to “Lender” in this Agreement
shall, with respect to any matters thereafter occurring, be deemed to be
references to the purchaser of the Note.

6.24 Subordination. Borrower and Lender hereby acknowledge and agree that the
Loan made pursuant to this Loan Agreement shall at all times be subordinate to
the Mortgage Loan(s).

6.25 Mortgage Loan Defaults. Without limiting the generality of the other
provisions of this Agreement, and without waiving or releasing Borrower from any
of its obligations hereunder, if there shall occur any Event of Default under
the Mortgage Loan Documents (without regard to any other defenses or offset
rights Borrower may have against Mortgage Lender), Borrower hereby expressly
agrees that Lender shall have the immediate right, without notice to or demand
on Borrower, but shall be under no obligation: (i) to pay all or any part of the
Mortgage Loan, and any other sums, that are then due and payable and to perform
any act or take any action on behalf of Borrower, as may be appropriate, to
cause all of the terms, covenants and conditions of the Mortgage Loan Documents
on the part of Borrower to be performed or observed thereunder to be promptly
performed or observed; and (ii) to pay any other amounts and take any other
action as Lender, in its sole and absolute discretion, shall deem advisable to
protect or preserve the rights and interests of Lender in the Loan. Lender shall
have

 

18



--------------------------------------------------------------------------------

no obligation to complete any cure or attempted cure undertaken or commenced by
Lender. All sums so paid and the third party costs and expenses actually
incurred by Lender in exercising rights under this Section (including, without
limitation, reasonable attorneys’ and other professional fees), with interest at
the Default Rate, for the period from the date of demand by Lender to Borrower
for such payments to the date of payment to Lender, shall constitute a portion
of the Debt and shall be due and payable to Lender within two (2) Business Days
following demand therefor. In the event that Lender makes any payment in respect
of the Mortgage Loan, Lender shall be subrogated to all of the rights of
Mortgage Lender under the Mortgage Loan Documents against the Property and
Borrower, in addition to all other rights Lender may have under the Loan
Documents or applicable law.

6.26 Independent Approval Rights. If any action, proposed action or other
decision is consented to or approved by Mortgage Lender, such consent or
approval shall not be binding or controlling on Lender. Borrower hereby
acknowledges and agrees that (a) the risks of Mortgage Lender in making the
Mortgage Loan are different from the risks of Lender in making the Loan, (b) in
determining whether to grant, deny, withhold or condition any requested consent
or approval Mortgage Lender and Lender may reasonably reach different
conclusions, and (c) Lender has an absolute independent right to grant, deny,
withhold or condition any requested consent or approval based on its own point
of view in accordance with the terms hereof.

6.27 Reinstatement. This Agreement and each other Loan Document shall continue
to be effective or be reinstated, as the case may be, if at any time payment and
performance of the Debt or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by
Borrower, whether as a “voidable preference”, “fraudulent conveyance”, or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Debt shall be reinstated and deemed reduced only by such amount
paid and not so rescinded, reduced, restored or returned.

6.28 Waivers. Borrower hereby expressly and unconditionally waives presentment,
demand, protest, notice of protest or notice of any kind, including, without
limitation, any notice of intention to accelerate and notice of acceleration,
except as expressly provided herein, and in connection with any suit, action or
proceeding brought by Lender on any Loan Document, any and every right it may
have to (a) a trial by jury, (b) interpose any counterclaim therein (other than
a counterclaim which can only be asserted in the suit, action or proceeding
brought by Lender on any Loan Document and cannot be maintained in a separate
action) and (c) have the same consolidated with any other or separate suit,
action or proceeding.

7. EXCULPATION

7.1 Exculpation. Notwithstanding anything herein or in any other Loan Document
to the contrary: (i) the Debt shall be payable by Borrower solely from available
net cash flow of Borrower (determined as the cash flow that would otherwise be
available for distribution to the partners of the Borrower under Section 14 of
the Partnership Agreement); (ii) except as so limited, the Debt shall be fully
recourse against Borrower; and (iii) Lender shall not enforce the liability and
obligation of Borrower herein against any of Borrower’s general and/or limited
partners including, without limitation, for purposes of recovering any Loan
repayments

 

19



--------------------------------------------------------------------------------

previously made to such partners. In the event of any inconsistency between the
terms of the Loan Documents and the terms of the Partnership Agreement with
respect to the Debt and the timing and amounts of the repayment thereof, the
terms of the Partnership Agreement shall prevail except with respect to the
Maturity Date and Interest Rate, as such terms are defined in the Note.

* * * * *

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have duly executed this Agreement the
day and year first above written.

 

BORROWER:

MM PEACHTREE HOLDINGS, LP,

a Delaware limited partnership

By:  

CARTER/VALIDUS OPERATING PARTNERSHIP, LP,

a Delaware limited partnership, as General Partner

  By:  

CARTER VALIDUS MISSION CRITICAL REIT, INC., a Maryland corporation,

as General Partner

    By:  

/s/    Todd M. Sakow

    Name:  

Todd M. Sakow

    Title:  

Chief Financial Officer

    Date:  

12/6/11

LENDER:

CARTER/VALIDUS OPERATING PARTNERSHIP, LP,

a Delaware limited partnership, as General Partner

By:  

CARTER VALIDUS MISSION CRITICAL REIT, INC., a Maryland corporation,

as General Partner

  By:  

/s/    Todd M. Sakow

  Name:  

Todd M. Sakow

  Title:  

Chief Financial Officer

  Date:  

12/6/11

 

21



--------------------------------------------------------------------------------

EXHIBIT A

CERTAIN DEFINED TERMS

“Affiliate” of any specified Person shall mean any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such specified Person.

“Agreement” shall have the meaning set forth in the recitals hereto.

“Borrower” shall mean Borrower named herein and its successors and assigns.

“Business Day” shall mean any day other than (a) a Saturday or Sunday, or (b) a
day on which banking and savings and loan institutions in the State of New York
are authorized or obligated by law or executive order to be closed.

“Closing Date” shall mean the date of the Note.

“Code” shall mean the Internal Revenue Code of 1986, as amended and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of the property owned by it
is bound.

“Control” means, when used with respect to any specific Person, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person whether through ownership of voting
securities, beneficial interests, by contract or otherwise. The definition is to
be construed to apply equally to variations of the word “Control” including
“Controlled,” “Controlling” or “Controlled by.”

“Debt” shall have the meaning set forth in the recitals hereto.

“Default” shall mean any Event of Default or event which would constitute an
Event of Default if all requirements in connection therewith for the giving of
notice, the lapse of time, and the happening of any further condition, event or
act, had been satisfied.

“Default Rate” shall mean the lesser of (a) the highest rate allowable at law
and (b) five percent (5%) above the interest rate set forth in the Note.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (a) described in Section 414(b) or (c) of
the Code of which Borrower is a member and (b) solely for purposes of potential
liability under Section



--------------------------------------------------------------------------------

302(c)(11) of ERISA and Section 412(c)(11) of the Code and the lien created
under Section 302(f) of ERISA and Section 412(n) of the Code, described in
Section 414(m) or (o) of the Code of which Borrower is a member.

“Event of Default” shall have the meaning set forth in Section 3.01.

“Fiscal Year” shall mean the twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of this Agreement, or
such other fiscal year of Borrower as Borrower may select from time to time.

“Governmental Authority” shall mean, with respect to any Person, any federal or
State government or other political subdivision thereof and any entity,
including any regulatory or administrative authority or court, exercising
executive, legislative, judicial, regulatory or administrative or
quasi-administrative functions of or pertaining to government, and any
arbitration board or tribunal, in each case having jurisdiction over such
applicable Person or such Person’s property and any stock exchange on which
shares of capital stock of such Person are listed or admitted for trading.

“Interest Accrual Period” shall mean, for the initial Interest Accrual Period,
the period commencing on the Closing Date through and including March 31, 2012,
and, thereafter, each quarterly period ending on the last day of each successive
calendar quarter after March 31, 2012.

“Interest Shortfall” shall mean any shortfall in the amount of interest required
to be paid with respect to the Loan on any Payment Date.

“Late Charge” shall have the meaning set forth in Section 3.8 hereof.

“Legal Requirement” shall mean as to any Person, the certificate of
incorporation, by-laws, certificate of limited partnership, agreement of limited
partnership or other organizational or governing documents of such Person, and
any law, statute, order, ordinance, judgment, decree, injunction, treaty, rule
or regulation or determination of an arbitrator or a court or other Governmental
Authority and all covenants, agreements, restrictions and encumbrances contained
in any instruments, in each case applicable to or binding upon such Person or
any of its property or to which such Person or any of its property is subject.

“Lender” shall mean Lender named herein and its successors and assigns.

“Loan” shall have the meaning set forth in the recitals hereto.

“Loan Documents” shall have the meaning set forth in the recitals hereto.

“Material Adverse Effect” shall mean any event or condition that has a material
adverse effect on (a) the Property, (b) the business, prospects, profits,
management, operations or condition (financial or otherwise) of Borrower,
(c) the enforceability or validity, of any Loan Document or (d) the ability of
Borrower to perform any obligations under any Loan Document.

“Maturity” shall mean the Maturity Date set forth in the Note or such other date
pursuant to the Loan Documents on which the final payment of principal, and
premium, if

 

– 23 –



--------------------------------------------------------------------------------

any, on the Note becomes due and payable as therein or herein provided, whether
at stated maturity or by declaration of acceleration, or otherwise.

“Maturity Date” shall have the meaning set forth in the Note.

“Mortgage Lender” shall have the meaning set forth in the recitals hereto.

“Mortgage Loan” shall have the meaning set forth in the recitals hereto.

“Mortgage Loan Documents” shall mean all documents executed and delivered in
connection with the making of the Mortgage Loan.

“Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been, or were required to
have been, made by Borrower, Guarantor or any ERISA Affiliate and which is
covered by Title IV of ERISA.

“Note” shall have the meaning set forth in the recitals hereto.

“OFAC List” means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and accessible through the internet
website www.treas.gov/ofac/t11sdn.pdf.

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed on behalf of Borrower by an authorized representative of
Borrower which states that the items set forth in such certificate are true,
accurate and complete in all respects.

“Partnership Agreement” shall mean the Limited Partnership Agreement of Borrower
dated as of November 30, 2011, as same may be amended from time to time.

“Payment Date” shall mean during the term of the Loan, a date on or before
December 31 with respect to the Interest Accrual Period ending December 31, and
for each other Interest Accrual Period, the date that is on or before the last
day of the next Interest Accrual Period or, if any such day is not a Business
Day, the immediately succeeding Business Day.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established under
ERISA, or any successor thereto.

“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Plan” shall mean an employee benefit or other plan established or maintained by
Borrower or any ERISA Affiliate during the five-year period ended prior to the
date of this Agreement or to which Borrower or any ERISA Affiliate makes, is
obligated to make or has, within the five year period ended prior to the date of
this Agreement, been required to make contributions (whether or not covered by
Title IV of ERISA or Section 302 of ERISA or Section 401(a) or 412 of the Code),
other than a Multiemployer Plan.

 

– 24 –



--------------------------------------------------------------------------------

“Principal Amount” shall mean the Loan Amount as such amount may be adjusted
from time to time pursuant to the terms of this Agreement, the Note or the other
Loan Documents.

“Prohibited Person” means any Person identified on the OFAC List or any other
Person with whom a U.S. Person may not conduct business or transactions by
prohibition of Federal law or Executive Order of the President of the United
States of America.

“Solvent” shall mean, as to any Person, that (a) the sum of the assets of such
Person, at a fair valuation, exceeds its liabilities, including contingent
liabilities, (b) such Person has sufficient capital with which to conduct its
business as presently conducted and as proposed to be conducted and (c) such
Person has not incurred debts, and does not intend to incur debts, beyond its
ability to pay such debts as they mature. For purposes of this definition,
“debt” means any liability on a claim, and “claim” means (a) a right to payment,
whether or not such right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured, or (b) a right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured, or unsecured. With respect to any such
contingent liabilities, such liabilities shall be computed in accordance with
IFRS at the amount which, in light of all the facts and circumstances existing
at the time, represents the amount which can reasonably be expected to become an
actual or matured liability.

“Surplus Cash” shall mean, with respect to any period, the cash of Borrower that
is then available for distribution to its partners in accordance with the
provisions of Section 14 of the Partnership Agreement, which shall, at all
times, be subsequent to paying, or setting aside funds for paying, the
following: (i) all principal and interest payments and other sums due or
currently required to be paid under the Mortgage Loan Documents (including but
not limited to any Imposition Deposits as defined in the Mortgage Loan
Documents), (ii) all deposits to any replacement reserve, completion/repair
reserve, or other reserve or escrow required by the Mortgage Loan Documents that
are due or currently payable and (iii) all fees due or currently payable by
Borrower in connection with the Property.

“Welfare Plan” shall mean an employee welfare benefit plan as defined in
Section 3(1) of ERISA established or maintained by Borrower or any ERISA
Affiliate or that covers any current or former employee of Borrower or any ERISA
Affiliate.

 

– 25 –